—In a matrimonial action in which the parties were divorced by judgment dated October 29, 1996, the defendant former wife appeals from an order of the Supreme Court, Queens County (Posner, J.), dated February 1, 2000, which, inter alia, upon denying her motion, directed her to pay $875 in costs to the plaintiffs attorney for opposing her motion, in accordance with a prior order of the same court dated November 8, 1999.
Ordered that the order is affirmed, with costs.
The Supreme Court properly directed the defendant to pay $875 in costs to the plaintiffs attorney for opposing her motion, which was frivolous and unintelligible. In a previous order dated November 8, 1999, the Supreme Court, in effect, warned the defendant that if she filed any more frivolous or unintelligible motions or orders to show cause, she would be assessed costs.
The defendant’s remaining contentions are without merit. Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.